 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRadio Free Europe/Radio Liberty, Incorporated andEdward Witanowski, Petitioner and DirectorsGuild of America, Inc. Case 2-RD-1035June 30, 1982DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 15, 1981, the Regional Directorfor Region 2 issued his Decision and Order in theabove-entitled proceeding, in which he dismissedthe petition on the basis that the Empoyer is a po-litical subdivision within the meaning of Section2(2) of the Act and therefore outside the coverageof the statute. On October 9, 1981, the RegionalDirector denied the Employer's motion for recon-sideration. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theRegional Director's Decision and Order denyingthe motion for reconsideration, on the grounds thatthe Regional Director made factual errors and de-parted from precedent.On December 30, 1981, by telegraphic order, therequest for review was granted. Thereafter, theEmployer filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and makes the following findings:1. The Employer, Radio Free Europe/RadioLiberty, Incorporated (RFE/RL), is a Delawarenonprofit private corporation engaged in the pro-duction and transmission of radio broadcasts toEastern Europe and the Soviet Union. RFE/RLcurrently broadcasts in 21 languages. The broad-casts consist largely of news, news analysis, andprograms focusing on various cultural, economic,and scientific topics. Broadcasts deal primarily withdevelopments in the listeners' own country, itsforeign policy, and events in other Eastern Europe-an countries, RFE/RL's headquarters and main in-stallation is located in Munich, West Germany,where most of its 1,700 employees work. It main-tains transmitter facilities in West Germany, Spain,and Portugal, news bureaus in major Europeancities, a small programming office in New YorkCity, and another office in Washington, D.C. Thedecertification petition in this case, covering a unitof producer/directors and associate producer/-262 NLRB No. 63directors, was filed by an employee in the NewYork office.Originally, RFE/RL consisted of two separatenonprofit corporations. Radio Free Europe was in-corporated in New York in 1950, and Radio Liber-ty was incorporated in Delaware in 1951. Thesecorporations were organized by private individuals,but apparently were financed in substantial part bythe Central Intelligence Agency (CIA), an agencyof the United States Government. In 1971, CIAfunding ceased. Congress then appropriated moneyfor the two radio stations through the Departmentof State. Meanwhile, the Presidential Study Com-mission on International Broadcasting was createdto make recommendations regarding a mechanismfor providing funding for the radio stations. Pursu-ant to those recommendations, the Board for Inter-national Broadcasting Act was enacted in 1973.That act established the Board for InternationalBroadcasting (BIB), an agency of the United StatesGovernment, as a conduit for congressional fund-ing of Radio Free Europe and Radio Liberty. In1976, these two corporations were merged to formRFE/RL, Inc.In addition to funding RFE/RL1and exercisingfinancial oversight, BIB reviews and evaluatesRFE/RL's programming and assures that it is notinconsistent with United States foreign policy.There are seven members of BIB. The President ofthe United States appoints five members, and thechief operating executive and the chairman of theboard of directors of RFE/RL are ex officio mem-bers. BIB has promulgated regulations to carry outits statutory mandate. These regulations deal withmatters such as the duties and responsibilities of theBIB chairman, BIB's staff, preparation of broad-casting policy guidelines, program evaluation,roster of broadcast languages, appointments to cer-tain executive positions at RFE/RL, budget devel-opment, and financial oversight over RFE/RL byBIB. The regulations state that "[t]he BIB shall notimpose any prior constraint on programming, onthe preparation of broadcast materials or on themanner in which those materials are broadcast byRFE/RL." 22 CFR Chapter XIII, Section1300.5(a). With respect to RFE/RL's labor rela-tions, the regulations provide that "RFE/RL shallbe responsible for the appointment, assignment,promotion and separation of its employees andsuch personnel actions, with the exceptions notedbelow in paragraph (e) of this section, shall not re-quire concurrence of the BIB." 22 CFR ChapterXIII, Section 1300.9(a). (Par. (e) lists certain execu-tive positions, the appointments to which must beRFE/RL received approximately $90 million for fiscal year 1980.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproved by the executive committee of RFE/-RL's board of directors. The chairman of the BIBis an ex officio member of the executive committeefor this purpose.)The Union has represented a small unit ofproducer/directors and associate producer/direc-tors in the New York programming office since atleast 1973.2 The latest collective-bargaining agree-ment expired September 30, 1980. The contractcontains provisions concerning job classifications,union security, salaries, vacations, holidays, sever-ance pay and notice, grievances, insurance, andtransfers.The Regional Director dismissed the decertifica-tion petition on the basis that RFE/RL is a "politi-cal subdivision" exempted from the Board's juris-diction by Section 2(2) of the Act.3He relied onN.L.R.B. v. Natural Gas Utility District of HawkinsCounty,4in which the Supreme Court stated thatthe Board's test to determine whether an employerconstitutes a political subdivision is whether it is"(1) created directly by the state, so as to consti-tute departments or administrative arms of the gov-ernment, or (2) administered by individuals whoare responsible to public officials or to the generalelectorate." The Regional Director concluded thatRFE/RL met the second criterion because it wasresponsible to BIB. In particular, he noted that BIBapproves the top executive personnel at RFE/RL,oversees RFE/RL, and advises RFE/RL so thatits programming is not inconsistent with UnitedStates foreign policy.RFE/RL filed a motion requesting reconsider-ation by the Regional Director, arguing in essencethat the exemption for "political subdivision" refersto a subdivision of a State, not to a subdivision ofthe United States Government. In denying thismotion, the Regional Director stated that this con-tention was without merit.The Regional Director's grounds for finding thatRFE/RL is a "political subdivision" and henceexempt from our jurisdiction is clearly wrong.Section 2(2) of the Act defines "employer" as...any person acting as an agent of an em-ployer, directly or indirectly, but shall not in-clude the United States or any wholly ownedGovernment corporation, or any Federal Re-serve Bank, or any State or political subdivi-sion thereof, or any person subject to the Rail-way Labor Act, as amended from time totime, or any labor organization (other than2 Directors are responsible for pioducing broadcasts, recordings, directtransmission, and remote recordings.3 Sec. 2(2) states in pertirent part that "[tlhe term 'employer'. .. shallnot include ...ally State or political subdivisionr thereof .4 402 U.S. 600, 604-605 (1971).when acting as an employer), or anyone actingin the capacity of officer or agent of suchlabor organization.The plain wording of the statute discloses that thepolitical subdivision exemption applies only to po-litical subdivisions of the States. The phrase "politi-cal subdivision thereof' is restricted to the anteced-ent term "State" in the clause. RFE/RL is clearlynot a political subdivision of any State. The Haw-kins County case, relied on by the Regional Direc-tor, consequently has no bearing on this case.In resolving the jurisdictional issue here, weapply the "right of control" test enunciated in Na-tional Transportation Service, Inc., 240 NLRB 565(1979). That test inquires "whether the employeritself meets the definition of 'employer' in Section2(2) of the Act and, if so ...whether the employ-er has sufficient control over the employment con-ditions of its employees to enable it to bargain witha labor organization as their representative." 240NLRB at 565. RFE/RL is a private corporationand thus clearly meets the definition of "employer"in Section 2(2).5 It is also quite clear that RFE/RLhas enough control over labor relations so that itcan bargain with a union. The Board for Interna-tional Broadcasting Act does not mention anythingabout personnel policies at RFE/RL. The regula-tions promulgated by BIB explicitly recognize thatRFE/RL is responsible for its personnel policiesincluding the appointment, assignment, promotion,and separation of its employees.6Additionally,RFE/RL has had a collective-bargaining relation-ship with the Union for several years. As men-tioned previously, the latest contract containedprovisions that are typically contained in collec-tive-bagaining agreements regarding job classifica-tions, salaries, grievances, and the like. Therefore,it is obvious that RFE/RL retains sufficient controlover its own labor relations so that it is able toengage in genuine collective bargaining. Finally, itis immaterial that RFE/RL is funded by theUnited States Government where, as here, theGovernment exercises no control over RFE/RL'slabor relations.7While the record does not establish any direct orindirect inflow of goods or services, it does shows Further, it appears that the Presidential Study Commission on Inter-national Broadcasting explicitly stated in its recommendations that thestations should continue to be operated by private corporations, and thatCongress concurred with this recommendation when it enacted theBoard for International Broadcasting Act.6 The BIB chairnan does serve on the committee which reviews theappointments to several executive positions at RFE/RL, hut there is noevidence that this influences the Employer's labor relations.7 Local 701, International Brotherhood of Electrical Workers (The Uniwr-sity of Chicago d/b/a Argonne National Laboratory), 255 NLRB 1157(1981).550 RADIO FREE EUROPE/RADIO LIBERTY, INCORPORATEDthat the Employer is financed by moneys appropri-ated by Congress through the BIB. For fiscal year1980, RFE/RL received approximately $90 million.In our view, this adequately demonstrates that theEmployer's operations have a substantial effect oncommerce, and establishes the required statutoryjurisdiction of this Board.8Accordingly, we findthat it will effectuate the policies of the Act toassert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.At the hearing, the Union maintained that therewas a valid collective-bargaining agreement ineffect at the time the decertification petition wasfiled. If this were so, the petition would be dis-missed pursuant to the Board's contract-bar rules.9The collective-bargaining agreement betweenRFE/RL and the UInion expired on September 30,1980. By letter dated October 22, 1980, RFE/RLoffered to extend article 7 of the contract, whichdeals exclusively with salaries, for an additional 3years. This letter was prompted by the October l,1980, cost-of-living salary increase of 9.1 percentgranted to Federal employees who are covered bythe Federal Government's general schedule payscale. (RFE/RL apparently adheres to this scale incompensating its employees, although it is not re-quired to.) By letter dated July 31, 1981, 9 monthslater, the Union accepted RFE/RL's offer. The de-certification petition was filed on August 3, 1981.We find that there is no contract which canserve to bar the petition. The latest collective-bar-gaining agreement expired on September 30, 1980.The Union's July 31, 1981, letter, in which it ac-cepted RFE/RL's offer of a salary increase, doesnot constitute a contract that will bar a petition. Ithas long been settled that "to serve as a bar, a con-tract must contain substantial terms and conditionsof employment deemed sufficient to stabilize thebargaining relationship; it will not constitute a barif it is limited to wages only, or to one or severalprovisions not deemed substantial."104. The unit is described in the collective-bargain-ing agreement as follows:2. DEFINITION OF COVERAGE:A "Director" means anyone employed on thestaff of RFE/RL who produces and directs, as* East Oakland Community Health Alliance, Inc.. 218 NLRB 1270(1975).* General Cable Corporation. 139 NLRB 1123 (1962).10 Appalachian Shale Products Co, 121 NLRB 1160, 1163-64 (1958).hereinafter defined. This agreement covers alldirectors employed by RFE/RL in a"Producer/Director capacity," as definedbelow. It covers, additionally. all directors em-ployed by RFE/RL in an "AssociateProducer/Director capacity," as definedbelow.(a) "Producer/Director capacity" is defined tomean a director who directs broadcasts, re-cording, direct transmissions, remote record-ings (except where only one mike with prota-ble [sic] recorder is used for recording mes-sages or interviews or actualities), regardlessof complexity.(b) "Associate Producer/Director capacity" isdefined to mean a Director who under generalsupervision, produces and directs the less com-plex RFE/RL programs (no more than twovoices, no music or bridges other than theintro and closing themes, and utilizing no morethan two microphones), and voices programsas applicable.There is no dispute that this is an appropriate unitfor purpose of collective bargaining.The Union contended at the hearing that twoemployees in the unit, the Petitioner, Edward Wi-tanowski, and Edward Kosowitz, will soon be re-tiring. The Union suggested that, as a potential re-tiree, Witanowski was not an "able Petitioner."Even aside from the fact that Witanowski stated atthe hearing that he had no definite plans to retire,he nevertheless has the same right as any other em-ployee to file a decertification petition. We alsofind that both Witanowski and Kosowitz are eligi-ble to vote in a decertification election, despite anyretirement plans they may have, unless theyleave their employment prior to the election.Finally, the Union asserted at the hearing thatKosowitz is a supervisor and as such is not amember of the bargaining unit. Shortly before thehearing, the Employer had requested a postpone-ment of the hearing because its counsel was out ofthe country. The Regional Director erroneouslydenied this request. Consequently, the Employerwas without legal representation at the hearing,and the record was not fully and fairly developedwith respect to Kosowitz' status.Accordingly, we shall direct that Kosowitz'ballot be voted under challenge.[Direction of Election and Excelsior footnoteomitted from publication.]"I Personal Products Corporation, 114 NLRB 959, 961 (1955); WhitingCorporation. Spencer and Morris Division, 99 NLRH 117, 122-123 (1952).551